—Crew III, J.P.
Appeal from an order of the Supreme Court (Relihan, Jr., J.), entered October 23, 2000 in Tompkins County, which, inter alia, denied plaintiffs motion for poor person status.
The underlying facts of this case are set forth in our prior decision (274 AD2d 777), wherein we concluded that although Supreme Court did not abuse its discretion in denying plaintiff, a prison inmate, poor person relief, it did err in dismissing the complaint inasmuch as this action for negligence and medical malpractice “was never actually commenced” (id. at 777-778). Upon remittal, plaintiff again applied for poor person relief and also sought leave to amend his complaint. Supreme Court denied the requested relief and plaintiff now appeals.
*680We affirm. Initially, because this action was not actually commenced, there is no need to seek court approval of any proposed amendment to the complaint. Furthermore, inasmuch as it is clear that plaintiff’s action, which stems from the alleged denial of appropriate medical treatment in 1992, is in fact time barred, Supreme Court quite properly denied the application for poor person relief upon the ground that the underlying claims lacked merit. Accordingly, Supreme Court’s order is affirmed.
Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.